July 2, 1926. The opinion of the Court was delivered by
The plaintiff brought suit in the Magistrate's Court of Spartanburg County against the defendant for the sum of $100. The complaint alleged that defendant made plaintiff a loan of $25 on November 24, 1925, and collected from plaintiff's employer, on February 2, 1926, the sum of $27.50, $2.50 of the amount being interest; that the interest charged was usurious; and that plaintiff was entitled to recover $5 as a penalty therefor, and the further sum of $95, because the defendant willfully and unlawfully, and in disregard of plaintiff's right and feeling, presented and collected the paper signed by him from his employer, without allowing the plaintiff the opportunity of redeeming the paper, to his great embarrassment.
The defendant denied the material allegations of the complaint. It alleged, further, that it had bought from the plaintiff his account against another for the sum of $27.50, due to the plaintiff, or to become due to him, as wages for his services.
The case was tried before John L. Lancaster, Esq., Magistrate, one of the Magistrates of Spartanburg County. The main question before the Magistrate was whether the defendant had made a loan to the plaintiff, or if the defendant had bought from plaintiff an account of plaintiff against another party. The written agreement between the parties showed that the defendant had purchased an account, and had not made plaintiff a loan of money. There was no claim on the part of the plaintiff that he had signed the written instrument by accident, fraud, or mistake. The plaintiff admitted that he could read and write, and, while *Page 337 
he did not read all of the contract, that it was fully explained to him. The Magistrate found a verdict in favor of the defendant. Plaintiff appealed to the Circuit Court, and the presiding Judge, Hon. T.S. Sease, confirmed the judgment of the Magistrate. Plaintiff has appealed to this Court.
This is a law case. The findings of fact by the Magistrate, concurred in by the Circuit Judge, are not reviewable here. Indeed, if the Magistrate had found one way and the Circuit Judge had reversed those findings, the findings of the Circuit Judge could not be reviewed by this Court.  Dingle v. Northwestern RailwayCo. of South Carolina, 112 S.C. 390; 99 S.E., 828.Harrison v. Cotton Ginning Co., 124 S.C. 134;117 S.E., 349.
The judgment of this Court is that the judgment of the Circuit Court be affirmed.
MESSRS. JUSTICES WATTS, COTHRAN and STABLER, and MR. ACTING ASSOCIATE JUSTICE R.O. PURDY concur.
MR. CHIEF JUSTICE GARY did not participate.